Citation Nr: 0601296	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
dysthymic disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing, the veteran testified that he believed his 
major stressor in service was the injury to his right hand.  
In addition, he and his representative argued that the 
veteran's acquired psychiatric disability is due, at least in 
part, to his service connected right hand disability.  Thus, 
the Board finds that the veteran's claim includes a claim for 
an acquired psychiatric disorder, to include dysthymic 
disorder and PTSD, as secondary to the service-connected 
right hand disability and diabetes mellitus.

The medical evidence reveals that the veteran has been 
diagnosed with dysthymic disorder by a February 2004 clinical 
psychological evaluation.  This evaluation was conducted in 
support of the veteran's claim for disability benefits from 
the Social Security Administration (SSA).  The RO has not had 
the opportunity to obtain the disability records from SSA.  
These records must be obtained.  See Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board notes that although the veteran reported serving in 
Vietnam as a Navy corpsman, the RO did not obtain the 
veteran's service personnel records.  The veteran reported 
that he served on the USS Repose and the USS Sanctuary, as 
well as on a helicopter.

The May 2004 VA examination does not provide an adequate 
basis on which to adjudicate the veteran's claim.  While the 
examiner indicated he had reviewed the veteran's claims file, 
the examiner relied only on his interview with the veteran 
for an understanding of the veteran's claimed stressors, 
symptomatology, or other details of his active military 
service.  There is no mention of the statements the veteran 
submitted in January 2004 and resubmitted in March 2004 which 
contain detailed information about his service, stressors 
experienced as a Navy corpsman, and symptomatology-which 
includes a fear of the outdoors, fear of heights, dread of 
crowds, fear of medical and pharmaceutical incompetence, lack 
of energy and motivation, nightmares (of which some contain 
Vietnam content), inability to relate to other individuals, 
intolerance, frustration, hopelessness, exaggerated startle 
response, and panic attacks.  The Board observes that the 
veteran has indicated he is extremely uncomfortable 
discussing the details of his stressors, his service, and his 
symptomatology, and that he prefers to communicate them in 
writing, which he has done in great detail.  

The Board thus finds it would be helpful to offer the veteran 
further examination to include appropriate clinical testing, 
and interview by an appropriate specialist with close 
attention to the veteran's military service and history, as 
well as his medical history, and review of the claims file, 
in order to determine the nature, extent and etiology of his 
claimed psychiatric disability, to include dysthymia and 
PTSD, in totality.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2005).

The Board also respectfully and gently reminds the veteran 
that he must also make every attempt to communicate these 
details to his examining physician(s) in order to facilitate 
an adequate evaluation of his claimed condition and to 
facilitate an accurate determination of its etiology.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request the veteran's 
service personnel records from National 
Personnel Record Center (NPRC), and/or 
the Department of the Navy.
If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.

2.  The RO/AMC should obtain from SSA a 
copy of the determination that found the 
veteran disabled and any and all medical 
evidence used in arriving at that 
determination.

3.  Following completion of the #1-2 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
manifested psychiatric disabilities.  The 
claims folder, including all newly 
obtained evidence, the veteran's stressor 
statements submitted in January 2004 and 
March 2004, and medical and personnel 
records, must be sent to the examiner(s) 
for review.  Special attention is to be 
given the veteran's military history as a 
Vietnam-era combat medic.  The examiner 
should summarize the medical history, 
including the onset and course of any 
psychiatric condition, to include 
dysthymic disorder and PTSD, and any and 
all other psychiatric manifestations; 
describe any current symptoms and 
manifestations attributed to any 
psychiatric condition, to include 
dysthymic disorder, PTSD, and any and all 
other psychiatric manifestations; and 
provide diagnoses for any and all 
psychiatric pathology.  

The examiner(s) are requested to comment 
specifically on the veteran's military 
experiences as a Navy corpsman in 
Vietnam, using the veteran's service 
personnel records, written stressor 
statements and testimony, and any other 
source presented by the evidence, as well 
as his contemporaneous statements.  The 
examiner(s) are requested to provide an 
opinion as to whether it is very likely, 
as least as likely as not, or highly 
unlikely 
*	that any manifested psychiatric 
pathology had its onset during the 
veteran's active service, or 
*	that any manifested psychiatric 
pathology is the result of his 
active service, or any incident 
thereof including his right hand 
injury and/or his experiences as a 
combat medic in Vietnam.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include 
dysthymic disorder and PTSD, to include 
consideration under Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. 
(2002).  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


